Citation Nr: 0026415	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  92-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968 and from September 1973 to October 1990.

This appeal arose from a July 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by rating actions issued in May 1994 and April 1995.  In 
January 1999, this case was remanded by the Board of 
Veterans' Appeals (Board) for further development.  In a May 
2000 supplemental statement of the case, the veteran and his 
representative were informed of the continued denial of the 
benefit sought.  


FINDING OF FACT

The veteran's left shoulder injury residuals were not 
aggravated by service.


CONCLUSIONS OF LAW

1.  The veteran's left shoulder injury clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107(a) (West 1991).

2.  The veteran's preexisting left shoulder injury was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a) (West 1991); 38 C.F.R. § 3.306(a) & (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

Initially, it is noted that, despite several attempts, 
service medical records pertaining to the veteran's first 
period of service have not been located.  The entrance 
examination conducted in September 1973 referred to an old 
healed fracture of the left clavicle.  The objective 
examination was within normal limits.  Examinations conducted 
in October 1982, October 1987 and June 1990 were all normal.  
On September 27, 1990, he complained of pain in the left 
shoulder, which had been present for the previous two weeks.  
He denied any trauma or strain.  The pain was greatest at the 
superior aspect and would increase with adduction.  The 
objective examination found full range of motion, with pain 
increasing with adduction.  Palpation, supination, pronation 
and back reaching were all within normal limits.  An x-ray 
was negative.  The diagnosis was left shoulder strain.

Following service, a hospital report indicated that the 
veteran had undergone an open impingement release for 
impingement syndrome at Ireland Army Hospital at Ft. Knox in 
May 1991.  A search was conducted for the records of this 
period of hospitalization; no records were found.  VA 
outpatient treatment records developed between August 1991 
and May 1992, note that he was seen in August 1991 following 
a left acromioplasty performed in May 1991.  He had full 
range of motion, although he reported tightness in the 
anterior portion, bilaterally.  He was given exercises to 
perform.  He was seen in May 1992; he still complained of 
shoulder symptoms.  Forward flexion was to 90 degrees; 
abduction was to 90 degrees; external rotation was to 45 
degrees; and internal rotation was full with the arm at his 
side.  He stated that the exercises had not helped.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's left shoulder disorder 
preexisted his second period of service; an old healed 
fracture was noted during the September 1973 entrance 
examination.  However, the objective evidence does not show 
that his service aggravated this condition.  He did make one 
complaint concerning his left shoulder in September 1990, 
which was attributed to a shoulder strain and not to his 
fracture residuals, although this apparently resolved by his 
discharge; at least, there were no further complaints made 
during the remainder of his service.  The veteran then 
received treatment for impingement syndrome in May 1991.  
However, there is no evidence of record relating this to his 
preexisting left clavicle fracture, nor is any objective 
evidence suggesting that his fracture residuals increased in 
severity during service.  Furthermore, there is no record of 
any treatment since May 1992 for left shoulder complaints.  
Given these findings, it has not been established by any 
objective evidence of record that an increase in the 
underlying pathology of the preservice left shoulder fracture 
was shown during service.  Therefore, it is determined that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder disability.


ORDER

Service connection for a left shoulder disability is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

